DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “refrigeration unit” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification is completely silent regarding any description of the claimed “refrigeration unit”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “refrigeration unit” in claims 1, 7 and 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As stated above, the specification is silent regarding any description of the “refrigeration unit”.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3, 9 and 16 recite the limitations "a floor, a ceiling and sidewalls supporting the floor above the ceiling" in line 1.  It is unclear how these limitations differ from the same limitations claimed in claims 2, 8 and 15 from which claims 3, 9 and 16 depend.
Claims 2-6, 8-13 and 15-20 depend on claims 1, 7 and 14 and are thus also deemed indefinite by definition.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0198866 to Zeidner (Zeidner).
In reference to claim 1, Zeidner teaches a shipping container (312, FIG. 1-8), comprising a structural frame defining an interior (314, FIG. 1-8); a transport refrigeration unit (TRU) (310, FIG. 1-8) comprising an inlet (350, FIG. 1-8) through which air is drawn from a lower region of the interior (lower region of 314, FIG. 1-8), a refrigeration unit (par 0029) configured to cool the air drawn from the lower region of the interior through the inlet (par and an outlet (355, FIG. 1-8) through which air cooled by the refrigeration unit is exhausted toward an upper region of the interior (upper region of 314, FIG. 1-8); and a control system (350’; par 0039) configured to control an exhaustion of the air cooled by the refrigeration unit (par 0029) toward the upper region of the interior (314, FIG. 1-8) to maintain a predefined environmental condition within the interior (par 0039 and 0057-0059).
	In reference to claim 2, Zeidner teaches the shipping container as explained in the rejection of claim 1, and Zeidner additionally teaches wherein the structural frame comprises a 
In reference to claim 5, Zeidner teaches the shipping container as explained in the rejection of claim 1, and Zeidner additionally teaches at least one of a smart plenum and controllable ducts (370, FIG. 5) supportively disposed along the ceiling, wherein the outlet (355, FIG. 1-8) is fluidly communicative with the upper region of the interior by the at least one of the smart plenum and the controllable ducts (FIG. 5).
In reference to claim 6, Zeidner teaches the shipping container as explained in the rejection of claim 5, and Zeidner additionally teaches wherein the control system comprises sensing elements (380, FIG. 1-8) deployed throughout the interior; and a controller coupled to the sensing elements and the at least one of the smart plenum and the controllable ducts and configured to control operations of the at least one of the smart plenum and the controllable ducts based on at least readings of the sensing elements to maintain the predefined environmental condition within the interior (par 0038-0040).
In reference to claim 7, it claims the same limitations as claims 1, 5 and 6; thus, said claim is rejected in the same manner, as explained in detail above.
In reference to claim 8, it claims the same limitations as claim 2; thus, said claim is rejected in the same manner, as explained in detail above.
In reference to claim 12, Zeidner teaches the shipping container as explained in the rejection of claim 7, and Zeidner additionally teaches wherein the smart plenum (370, FIG. 1-8) comprises a plenum ceiling disposed in the interior below the ceiling (FIG. 5).

In reference to claim 14, it claims the same limitations as claims 1, 5 and 6; thus, said claim is rejected in the same manner, as explained in detail above.
In reference to claim 15, it claims the same limitations as claim 2; thus, said claim is rejected in the same manner, as explained in detail above.
In reference to claim 19, Zeidner teaches the shipping container as explained in the rejection of claim 14, and Zeidner additionally teaches wherein each controllable duct (370, FIG. 5) comprises a duct element; and a controllable valve element (390, FIG. 5) to control an amount of the air cooled by the refrigeration unit that is permitted to flow through the duct element (par 0038-0040).
In reference to claim 20, it claims the same limitations as claim 6; thus, said claim is rejected in the same manner, as explained in detail above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidner.
In reference to claim 3, Zeidner teaches the shipping container as explained in the rejection of claim 2, and Zeidner additionally teaches wherein the structural frame comprises a floor, a ceiling and sidewalls supporting the floor above the ceiling (par 0045), and the TRU (310, FIG. 1-8) is coupled to one of the sidewalls (FIG. 1-8), and another one of the sidewalls comprises a sealed door (inherent; to prevent leaks and heat exchange with ambient air), but does not teach that the TRU is integrated into one of the sidewalls.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cooling 
In reference to claim 4, Zeidner teaches the shipping container as explained in the rejection of claim 1, and Zeidner additionally teaches wherein the inlet (350, FIG. 4-5) is disposed proximate to the floor (FIG. 5) and the outlet (355, FIG. 4-5) is disposed proximate to the ceiling (FIG. 5).
In reference to claims 9 and 16, they claim the same limitations as claim 3; thus, said claims are rejected in the same manner, as explained in detail above.
In reference to claims 10 and 17, they claim the same limitations as claim 4; thus, said claims are rejected in the same manner, as explained in detail above.
In reference to claim 11, Zeidner teaches the shipping container as explained in the rejection of claim 9, and Zeidner additionally teaches wherein the smart plenum (370, FIG. 5) is defined along an entire span of the ceiling (FIG. 5).
In reference to claim 18, Zeidner teaches the shipping container as explained in the rejection of claim 16, and Zeidner additionally teaches wherein the controllable ducts (370; par 0045) are supportively disposed along each side of the ceiling (FIG. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/18/2021